 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 STEVEN C. SCOTT,                                          Case No.: 2:19-cv-01661-JAD-EJY

 4             Petitioner
                                                                Order Extending Deadline
 5 v.                                                               to Pay Filing Fee

 6 JO GENTRY, et al.,                                                   [ECF No. 3]

 7             Respondents

 8

 9            Petitioner Steven C. Scott seeks an extension of time to pay the 28 U.S.C. § 2254 habeas

10 corpus filing fee. 1 Good cause appearing,

11            IT IS ORDERED that petitioner’s motion for extension of time to pay filing fee [ECF

12 No. 3] is GRANTED. Petitioner must have the $5.00 filing fee sent to the Clerk on or before

13 February 1. 2020, or this action may be dismissed without further prior warning.

14            Dated: December 9, 2019

15                                                            _________________________________
                                                                         ___
                                                                           ____ __________
                                                                            ____            _______
                                                              U.S. District  JJudge
                                                                         ct Ju uddgge Jennifer
                                                                                             e A.
                                                                                      Jenniffer A. Dorsey
                                                                                                   D
16

17

18

19

20

21

22

23
     1
         ECF No. 3.
